DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 17-19 and 21-22), as well as the species of antibody clone 669 comprising VH CDR1-3 of SEQ ID Nos. 72-74 respectively, VL CDR1-3 of SEQ ID NO. 75-77, respectively, VH of SEQ ID NO. 78 and VL of SEQ ID NO. 79 as the antibody used in the claimed methods; TMEM-180 as only biomarker detected; blood as the sample type; and colon cancer as the target cancer in the reply filed on 02/25/2021 is acknowledged.
To expedite prosecution, the examiner rejoins the antibody species of an antibody that competes with clone 669 for TMEM-180 binding for examination.  All other restriction and species election requirements stand.
Claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.

Formal Matters
It is noted that an inventor in this case Shinji Saijo appears to be referred to in related applications as Shinji Saijou.  Clarification is requested as to whether or not this inventor is the same person as in US10471146, for example.  Applicant is also asked to 

Claim Status
Claims 21-27 are new.
Claims 1-16 and 20 are canceled.
Claims 23-27 are withdrawn.
Claims 17-19 and 21-22 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. JP2016-044946 and JP2016-161697, cannot be evaluated since no English translations are provided.  Thus, 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 09/07/2018 and 11/05/2019 are being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
	Figure 27 requires 14 sequence identifiers.  

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at 0089 and 0139. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of the terms AMPLITAQ (0137), ALEXAFLUOR (0151), TRITON (0153), LIPOFECTAMINE (0159), RNEASY (0163), SMARTER (0164), and TWEEN (0167), SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:  These claims contain colons between CDRs and the sequences therein.  These should be replaced with words for clarity.  
Claim 21 is further objected to for containing “(6)” which is not needed since there is not list of antibodies in the claim.
Claim 22 is objected to because the heavy chain and light chain should be changed to VH and VL regions since the sequence identifiers are not as long as full-length chains.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitations heavy chain and light chain, and the claim also recites SEQ ID Nos. 78-79 in parenthetical phrases which are the narrower statements of the limitations respectively. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Said another way, it is not clear if SEQ ID NO. 78-79 are examples of the antibody chains to be used in the claim and so are not required or if they are the only structures to be used to satisfy the antibody structure of the claim and so are required.  The presence of multiple interpretations renders the claim indefinite.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to 
Also, claim 17, on which all other claims above ultimately depend, recites the body fluid sample.  There is insufficient antecedent basis for this limitation.  Therefore, it is not clear the scope of this sample, how it was obtained or how it was treated.  Thus, all claims above are indefinite and rejected here.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of diagnosing colon cancer in a human subject via detection of TMEM-180 expressing exosomes in a blood sample from a patient using an anti-TMEM-180 antibody with a full set of parental CDRs (generally six CDRs), does not reasonably provide enablement for similar methods to diagnose just any cancer, in just any species, using just any sample body fluid, or using an antibody without all parental CDRs.  The specification does not make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 17 drawn to a method of diagnosing cancer in a subject comprising a step of detecting the amount of exosomes having TMEM-180 in a body fluid sample from a subject.
The nature of the invention is a diagnostic method for colon cancer.
The level of one skilled in this art is high.
The specification teaches that the inventors discovered TMEM-180 is presented on the surface of exosomes in the serum of cancer subjects (0007).  With respect to cancer type, the specification teaches that TMEM-180 is present on colon cancer tissue and negative in normal colon (0138).  They state that TMEM-180 is increased in plasma of stage IV colon cancer patients compared to normal plasma (0170).  TMEM-180 is detectable in plasma of multiple stages of colon cancer after recurrence (Figure 12).  Exosomes were found to carry TMEM-180 from colon cancer cells (0200 and Example A13).  These were found in the serum of colon cancer patients (0205 and 0207).  Thus, only blood samples such as blood, serum or plasma, are enabled by the disclosure as body fluids to carry TMEM-180 exosomes.  Only colon cancer patients were found to produce these exosomes in such fluids and so only colon cancer diagnosis is enabled by the disclosure.  All patients were human (0170) and so no other species is enabled for diagnosis with cancer by the methods claimed.  See below for discussions on the unpredictability of these parameters in the art.
With respect to the antibody used, the specification teaches that antigen binding fragments refer to a fragment of an antibody that binds to TMEM-180 (0015).  However, 
It is well accepted in the art that biomarkers for one cancer are not necessarily biomarkers for another.  The state of the art at the time of filing was such that the functionality of an anti-tumor antibody was dependent, in part, on the presence of the antibody target in a particular tumor type.  Therefore, docking of an antibody to a tumor cell for any purpose, therapeutic or diagnostic, depends on whether or not said antigen is present on a given tumor cell.  Baxevanis (Expert Opinion:  Drug Discovery, Vol. 3, No. 4, Pg. 441-452, 2008) teaches that presently available monoclonal antibodies (mAbs) are directed against molecular targets that are expressed on tumor cells (Pg. 444, Column 1, Paragraph, first full; Table 1).  Table 1 lists currently available antibodies for use in clinical oncology and illustrates that each antibody has a specific target (Table 1, Column 2) and a specific set of cancers for which it has therapeutic utility (Table 1, Column 4).  Taken together, the art does not recognize a single antibody that is an effective therapy against all tumors and, by extension, an antibody that would recognize all cancers via the detection of a single biomarker.
To further illustrate this point, Baxevanis goes on to explain the functionality of the more commonly used therapeutic antibodies.  Trastuzumab targets the receptor HER-2 (HER-2/neu)  which is overexpressed in some breast cancers and so is a viable treatment for said breast cancers (Pg. 444, Column 2, Lines 19-24).   Rituximab is an antibody against CD20 antigen, which is expressed on most B cells including B-cell lymphomas (Pg. 445, Column 1, Lines 36-38).  Therefore, it is used to treat B-cell lymphomas (Pg. 
The teachings of Baxevanis discussed above underline the requirement of a nexus between an antibody’s target and specific cancers to make therapy of said cancer predictable to one of ordinary skill in the art.  It flows logically that this same nexus must be present to make identification of a particular cancer via detection of a biomarker predictable.  Yet, it is well-known in the art that cancers are heterogeneous with varying proteomes. Linke (US2006/0275844, published 12/07/2006) teaches that tumor tissue tends to be heterogeneous and predictive value of markers requires validation (0239).  Pecker (US2003/0148321, published 08/07/2003) teaches CLL of B cell origin does not share the same patterns of surface expression of markers as CLL of T cell origin (0124).  Thus, cancers are heterogeneous in surface presentation of proteins and each marker must be experimentally validated to make cancer diagnosis predictable.  Thus, as broadly as cancer is currently claimed, the claims are not enabled to their full scope and are rejected here since only colon cancers are shown to produce TMEM-expressing exosomes by Applicant for diagnostic use.
Furthermore, only humans were evaluated with respect to TMEM-180 expressing exosomes.  There is no evidence that any other species produces the same in any 
With respect to predictable use of just any fluid sample type, the state of the prior art at the time of filing was such that it was unpredictable whether or not a biomarker detected in any biological specimen could be used to specifically identify a cancer or a subject suffering from a cancer.  Ludwig et Al. (Nature Reviews: Cancer, Vol. 5, Pg. 845-856, 2005) teach that a marker for cancer to be used in screening the general population must have an extremely high specificity to minimize false positives that necessitate costly or invasive follow-up studies (Pg. 850, Column 2, Paragraph, first full).  This specificity refers in part to the cancer's tissue of origin.  A tumour's anatomical location usually indicates its tissue of origin.  Thus, molecular markers are generally not required for classification of origin (Pg. 847, Column 2, Paragraph first full).  By extension, for a biomarker to function as an indicator of cancer in a specimen containing no tumor cells, it is helpful if said marker is tissue-specific.  
Furthermore, cancer biomarkers are preferably not only tissue-specific but also cancer-specific.  Pepe et Al. (Journal of the National Cancer Institute, Vol. 93, No. 14, Pg. 1054-1061, 2001) teach that a functional biomarker is unique for a tumor and not present in or generated by non-tumor tissue (Pg. 1054, Column 1, Paragraph, fifth).  Biomarkers of this type can be direct (within tumor samples) or indirect (from outside of the primary 
Biomarkers for cancer must be experimentally shown to function in the context of the specimens in which they are used (e.g. serum).  In short, no one of ordinary skill in this art assumes any protein is a functional biomarker in just any specimen.  They need experimental support. 
This is further illustrated by Mantovani (European Journal of Cancer, Vol. 30A, No.3, Pg. 363-369, 1994) who teaches that a biomarker than functions in one sample type need not function in another.  They teach that folate binding protein levels in serum were significantly different in ovarian cancer patients compared to healthy donors (Abstract).  However, the same cannot be said when urine was used as sample type (Figure 5 and Pg. 368, Column 2, Paragraph, second).  
Since the art teaches that it is unpredictable to utilize biomarkers that are not cancer- or tissue-specific in just any biological specimen to detect the presence of cancer in a subject, and the specification does not provide ample guidance with respect to 
With respect to the antigen binding fragments of the instant claims, all must contain a full set of parental CDRs to be enabled.  The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially 
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antigen binding fragments recited in the claims as broadly as claimed when each can read on a single VH, VL, or CDR.
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Bendig, the lack of guidance and direction provided by applicant, and the absence of working examples, undue experimentation would be required to practice the method claimed with functional antibody fragments comprising fewer than all six CDRs with a reasonable expectation of success, absent a specific and detailed description in applicant’s specification of how to effectively practice this and absent 

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 is drawn to use of a genus of antibodies, including monoclonal antibodies, defined only by function which is competing with, for example, antibody 669 for binding to TMEM-180.  They are not defined by any structure other than being generically antibody as defined by the specification.  When one goes to the instant specification to identify a representative number of species to define the recited genera of competing antibodies with clone 669, they find other antibody that would do this with a different CDR set other than the set of 669 itself.  For example, at 0069 it states that the competing antibody may have Fc mutations.  Therefore, a competing antibody would be an Fc mutant 669 clone; however, such clones do not provide different CDR sets to represent the broad genus of monoclonal antibodies that can compete with said clone.  Rather, the parental CDR set is the only one disclosed.  Thus, Applicant seeks to represent the broad genus of competing antibodies in the instant claim by disclosing only a single species of CDR set.    This is not sufficient description of the genus as discussed infra.  Even if the 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the antibodies recited can have any CDR set, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set of each antibody is responsible for antigen binding function, and said set varies structurally from antibody to antibody, there is no correlation between structure and function between the members of an antibody genus.  Thus, functional language should not be used to define an antibody genus.  Rather, structure should be used.
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the 
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Since only a single species is taught within the recited genus above, those that bind the recited epitope, the instant claim above clearly fails the written description requirement.  A representative number of species has not been taught to describe the 
Owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, it is very difficult to provide adequate representation of a functionally defined antibody genus.  There is unlikely to be any CDR structure shared by the entire genus, for example.   Also, the disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs.  This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Thus, while applicant has described one species within the genus recited, and the art may provide more, each genus is very large and would encompass antibody structures (CDR sets) that cannot be visualized from the prior art or instant AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, the claim is rejected here.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 19 has been amended to recite use of an antibody that competes with an antibody of 1-9 in the claim for binding to TMEM-180.  However, antibodies that compete with just any of these antibody species was not contemplated even as a product in the original disclosure.  Thus, a method of using just any of these competitors was not contemplated either.  Some competing antibodies are contemplated at 0026-0029 and in 0008, for example.  However, these contemplated genera do not encompass all the competing antibodies encompassed in part 10 of claim 19.  Thus, claim 19 contains new matter, antibody genera that were not contemplated in the original disclosure, and is rejected here.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claim recites the natural correlation between a cancer and the amount of TMEM-180 expressing exosomes in a fluid sample from the subject. 
This judicial exception is not integrated into a practical application because such would prevent monopoly of the exception. However, claim 17 recites no additional element that prevents such a monopoly.  Rather, the steps of claim 17 would be performed in any method using the natural correlation above.  Thus, claim 17 does not integrate the exception into a practical application. Thus the claim must therefore be analyzed for significantly more.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 17 has no additional elements other than the correlation itself.  Thus, claim 17 does not amount to significantly more.  
Taken all together, the claim does not amount to significantly more than the judicial exception it contains and must be rejected here as patent ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weinhausel (WO2014/041185, published 03/20/2014, on ISR), in view of Chu (US2011/0244501, published 10/06/2011), Mock (US2014/0357660, published 12/04/2014), Peterson (Methods, Vol. 87, Pg. 31-45, 2015), Ogata-Kawata (Plos One, Vol. 9, No. 4, e92921, Pg. 1-9, 2014), and Ochiya (US2015/0017660, priority to 10/25/2012).
The claims are represented by claim 17 drawn to a method of diagnosing cancer in a subject comprising a step of detecting the amount of exosomes having TMEM-180 in a body fluid sample from the subject.

Similarly, Chu teaches cancer stem cell populations (the growing part of cancer) characterized by high expression of CD44 (Abstract).  They teach a method of selecting cancer stem cells using positive stem cell markers and state that their CD44 high population co-express the proteins encoded by the genes in Table 8 (0055).  Table 8 is a list of genes that are differentially expressed in CD44 high colon tumor cells (Pg. 14).  On page 20, it makes clear that TMEM-180 (transmembrane protein 180) is upregulated in a subset of colon cancer cells (CD44 high versus CD44-).  Isolation of said cancer stem cells can use FACS and antibody-based methods (0057).  
Taken together, it is clear that the prior art recognized TMEM-180 as a colon cancer marker able to identify colon carcinoma and cancer stem cells of colon cancer.  Thus, detection of this protein, such as upregulation thereof, compared to normal cells or CD44- colon cancer cells would obviously be indicative of colon cancer to one of ordinary skill in this art.
Neither reference above teaches detection of TMEM-180 on the surface of exosomes in blood as a means of diagnosing colon cancer however.
This deficiency is remedied by the combined teachings of the art below that make clear that TMEM-180, as a plasma membrane protein increased in colon cancer cells, such cells being known to secrete exosomes, would be an exosome-based, functional marker for colon cancer.  

Thus, one of ordinary skill in this art before the filing of the instant application recognized that TMEM-180 could be used to diagnose colon cancer and that it was expressed on the surface of cells.  It would thus be expressed on the cell surface of colon cancer cells.
Cell surface proteins were well-known to be represented in exosomes in the prior art.
Peterson teaches that there is a rapidly growing interest in utilizing exosomes present in patient biofluids for clinical diagnostics (Abstract).  They show in their Figure 7 that exosomes contain plasma membrane proteins including integrins, tetraspanins, and annexins, as well as lipid rafts, common in the plasma membrane of cells.  Thus, one of ordinary skill in this art would have a reasonable expectation of success at finding a plasma membrane-based cancer marker protein in exosomes from cancer cells.  Therefore, they would reasonably expect to find TMEM-180 in exosomes from colon cancer cells.  Since said protein is upregulated in colon cancer and a marker thereof, one of ordinary skill in this art would have a reasonable expectation of success of finding more TMEM-180-expressing exosomes in the blood of colon cancer patients than normal controls, for example if said cells are known to release exosomes.  This is supported by Peterson who states that the cellular cargo packed into exosomes includes proteins that provide information about the host cells from which the vesicle came such as enrichment of cancer-associated proteins (Pg. 42, Column 1, Paragraph, second).  Of note, Peterson 
With respect to colon cancer cells releasing exosomes, this is known in the prior art.
Ogata-Kawata teaches circulating exosomes as containing biomarkers of colon cancer (Title).  These exosomes are from the sera of colorectal cancer patients (Abstract).  They state that these serum exosomes contain markers that are significantly higher in primary colorectal cancer patients than in healthy controls (Abstract).  Said markers decreased after surgery also showing they mirror pathological changes in the patients (Abstract).  They conclude that these could be biomarkers for non-invasive diagnosis of the cancer (Abstract).  Of note, they make clear that the exosome markers are secreted from colon cancer cells lines also (Abstract and Pg. 2, Column 2, Paragraph, second) and so the diagnostic exosome source in the patients is from the colon cancer, explains the mirroring property above.  
Therefore, one of ordinary skill in this art would reasonably expect to find TMEM-180 in exosomes from colon cancer cells.  Since said protein is upregulated in colon cancer and a marker thereof, one of ordinary skill in this art would have a reasonable expectation of success of finding more TMEM-180-expressing exosomes in the blood/sera of colon cancer patients than normal controls.
None of the references above teach use of an anti-TMEM-180 antibody for quantitation of these TMEM-180 expressing exosomes.
This is remedied by Ochiya below.

Taken all together, it would have been obvious to one of ordinary skill in this art before the filing of the instant application to analyze and quantitate exosomes that express TMEM-180 using the methods of Peterson and Ochiya in the sera of patients that potentially have colon cancer in order to diagnose the presence thereof.  This is due to the facts presented supra.  Colon cancer cells secrete exosomes.  These are identified in sera and mirror the pathological state of the disease as taught by Ogata-Kawata.  Colon cancer cells express TMEM-180 and it is a diagnostic marker thereof.  Since plasma membrane proteins, which TMEM-180 is, are found on exosomes, and exosomes contain cancer-related proteins as taught by Peterson, then one of ordinary skill in this art would have a reasonable expectation of success in using a polyclonal antibody against TMEM-180 as the cancer-specific antigen antibody in the method of Ochiya to quantitate TMEM-expressing exosomes in patients potentially suffering from colon cancer, detecting an 

Claim Rejections - Improper Markush Grouping
Claim 19 is rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:  
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed 
In the instant case, the antibody Markush group of claim 19 contains antibody species with different sets of six CDRs.  It is these CDRs together that provide the TMEM-180 binding function of the antibodies and so it is the CDR set that is the substantial structural feature essential to the common utility of the antibodies that should be shared among the group in a proper Markush group.  Here, no such common CDR set is shared and so the Markush group is improper and the claim is rejected here.   
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10471146 in view of Weinhausel (WO2014/041185, published 03/20/2014, on ISR), Chu (US2011/0244501, published 10/06/2011), Mock (US2014/0357660, published 12/04/2014), Peterson (Methods, Vol. 87, Pg. 31-45, 2015), Ogata-Kawata (Plos One, Vol. 9, No. 4, e92921, Pg. 1-9, 2014), and Ochiya (US2015/0017660, priority to 10/25/2012).
The combined teachings of Weinhausel, Chu, Mock, Peterson, Ogata-Kawata, and Ochiya render obvious claims 17-19 as discussed supra, all such discussions and reasons for obviousness being incorporated here.  The addition of the patented claims only further supports this obviousness and adds the elected antibody species of the instant claims.
The patented claims are drawn to the elected anti-TMEM-180 antibody of instant claims comprising SEQ ID Nos. 72-77 (patented claims 1-8).  Patented claim 10 also provides an immunoassay using this antibody.  Thus, the patent provides that antibody species of the instant claims above and methods of using the same to detect TMEM-180.  Combined with the prior art supra, it would have been obvious to use the patented TMEM-180 antibody in the obvious method for diagnosing colon cancer as it is a known anti-TMEM-180 antibody and its use would lead to a reasonable expectation of success in detecting the diagnostic TMEM-180+ exosomes discussed above.  Its ability to detect 
 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Michael Allen/           Primary Examiner, Art Unit 1642